Campbell, C. J.,
delivered the opinion of the court.
The assignment is assailed as void, because of a provision for the payment of $500 to Smith & Totten, attorneys, upon a stipulation that they should draw the deed of assignment and the necessary schedules to accompany it, “and for the execution of this trust,” which is shown to have embraced *965the qualification of the assignee as required by law, and preparing his petition and inventory of assets.
This provision does not come within the condemnation of any of our cases. In view of the statute requiring the assignee, immediately after taking possession of property assigned, to file a petition in chancery, accompanied by a bond, and speedily thereafter to file an inventory, for which he is entitled to allowance by the court for reasonable expenditures for the services of counsel in the performance of the duties required, to be paid out of the estate in his hands as receiver, it may be justly considered-that the law devotes that much of the property assigned for this purpose; and it is not ground of just complaint by creditors that express provision is made for this known service by the assignment.
The schedules, in connection with the assignment, and part of it, are sufficient to save the preferences contained in the assignment from condemnation. They seem to be full and complete, so as to accomplish the purpose of the statute requiring them, and evince an honest effort to give full aud precise information as to assets and liabilities, so as to disarm the criticism “that fraud lurks in generalities.”
Upon the testimony as to the transaction between Crook and Moore about the lots in Ned Banks, the court rightly directed the proceeds of sale to be paid to Crook, who was mortgagee, and, as such, entitled to claim against Moore or his assignee for creditors.
We concur in the view of the importance of sufficient schedules, as required, to save preferences, but substantial conformity to the statute will suffice. If the conveyances and schedules, taken together, sufficiently indicate the assets and liabilities to give full information of both, the object of the law is met. The omission to state every thing connected with a liability, not specifically required by statute, as in case of the debt to the Bank of Holly Springs mentioned, or the failure to mention some circumstance about laud, other than describing it, so as to convey it, and give its location and *966value, and give reasonable information concerning it, will not avoid preferences.

Affirmed.